Citation Nr: 1505552	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression from August 18, 2009, to January 13, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran had active duty service from October 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD with depression and assigned a 30 percent evaluation, effective August 18, 2009.

In December 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

After this development was completed, and by way of an April 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for his service-connected PTSD with depression to 100 percent, effective from January 13, 2014.  The 100 percent rating represents the full benefit available on the issue before the Board, effective from January 13, 2014.  However, as the increase does not represent a full grant of the benefit sought for the period prior to January 13, 2014, the Veteran's claim for a higher initial evaluation remains in appellate status (from August 18, 2009, to January 13, 2014).  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

For the period from August 18, 2009, to January 13, 2014, the Veteran has experienced deficiencies in most areas caused by PTSD and depression.



CONCLUSION OF LAW

From August 18, 2009, to January 13, 2014, the criteria for a rating of 70 percent for PTSD with depression have been met.  38 U.S.C.A. §§ 1155 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A.     §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decisions, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issue decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the agency of original jurisdiction (AOJ) and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim that needs to be obtained.  

The Veteran has also been afforded VA medical examinations, most recently in January 2014 for information and for evaluation of his psychiatric disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Findings necessary to rate PTSD have been made.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

From August 18, 2009, to January 13, 2014, the Veteran's PTSD was rated as 30 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The claims file contains multiple references to the Veteran's GAF score.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

Upon presenting for treatment at the San Jose Vet Center in September 2009, the Veteran stated that he never thought he needed the Vet Center's services because he did not lose an arm or leg in the War.  However, the visions of wartime, including memories of the jungle, nighttime alerts and jumping at certain sounds were becoming more prevalent.  He stated that he did not drink or smoke and that he took care of himself by exercising.  He related that he had never been married, lived alone, and only trusted himself.  The Veteran reported that he talked to women, but was not involved with anyone, believing that "women eventually cross you and cannot be trusted."  Upon mental status observation, the Veteran's symptoms included intrusive memories and thoughts, anxiety, perpetrator's guilt, startle response, emotional numbness, relationship problems, nightmares/night sweats, depression, unresolved grief, isolation, difficulty in concentration/focus, communication problems, anger/lack of patience/irritability, survivor's guilt, hypervigilance, alienation from others, flashbacks triggered by helicopters sounds, and being uneasy and cautious in crowds.  The Veteran did not like being in enclosed places such as a car with closed windows.  He was suspicious of everyone and had to have an escape route at all times.  He was uneasy at a Vet Center's barbeque.  He described a couple of vivid nightmares detailing events surrounding his time in Vietnam.  The assessment indicated a diagnosis of PTSD as a direct result of military combat trauma.  He reported re-experiencing, hyper-arousal symptoms, avoidance, survivor's and perpetrator's guilt, as well as anger, isolation, and depression.  The Veteran also stated that he got along with his cousins but admitted that if anything were to happen, he would "just drop them."  The Veteran stated that the only thing steady in his life was his job.  Less than two years after his return, in 1972, he found a job as an inventory control clerk with the San Jose Mercury News, where he was still working and did not plan to retire for another six to ten years.  He indicated that he did not like authority figures and has had problems with police offices, although, not very serious. 

In November 2009, the Veteran submitted a letter by the San Jose Vet Center Director and Licensed Clinical Social Worker, Ms. Juanita Morales-Euresti, who stated that the Veteran was assessed as having chronic and severe PTSD with secondary depression as a direct result of traumas he experienced while serving in Vietnam.  Upon being discharged from the military, it was noted that the Veteran went to school and completed his associate degree but dropped out of a four-year college.  After a few part-time jobs, the Veteran found a bookkeeping job as an inventory control clerk with the San Jose Mercury News, where he was still employed.  The Veteran reportedly liked working there because he was able to work independently and his boss was not authoritative.  She indicated that the Veteran had serious difficulty with relationships after returning from Vietnam.  Due to disagreements with his parents, he cut himself off completely and never spoke about his mother for 20 years or his father for 30 years.  He did not attend his mother's funeral.  The Veteran reportedly had never been married, lived alone, and only trusted himself.  She wrote that he particularly distrusted women as he was engaged only once for nine months and had not had a significant relationship with a woman for decades.  He admitted that he built an emotional wall around himself.  He was assigned a GAF score of 40.

The Veteran was afforded a VA psychiatric examination in December 2009.  He denied any psychiatric hospitalizations.  He described a previous suicide attempt when he drove recklessly and "fast around curves in the hills."  He stated that he tried to avoid situations involving assault or domestic violence, but mentioned having a conflict with a coworker at a racquetball club where he "threatened to kill people who threatened to harm him first."  The Veteran reported that he thought of Vietnam all the time.  He endorsed PTSD symptoms of recurrent, intrusive, and distressing recollections of the event, recurrent nightmares at least once or twice a month, flashbacks, depression, and night sweats.  He made an effort to avoid watching war movies and occasional war coverage on television by distracting himself through exercise.  He reported avoiding hanging out with big crowds.  The Veteran further reported having "possible holes" when asked about his inability to recall important aspects of trauma.  He had markedly diminished interest or participation in significant activities, such as camping, which he had not done in a while.  The Veteran stated that he did not love anyone at the moment.  He always thought he would have died by the age of 28.  He reported having five to six hours of a sleep each night.  He endorsed irritability or outbursts of anger and hypervigilance.  At times, he had difficulty concentrating.  Most of the time, he had exaggerated startle reflex.  He denied any problems with memory loss.  He reported having panic attacks a few times.  At times, the Veteran would "recheck" things.  He had three brothers and sisters, with whom he was close during his childhood years, but after Vietnam, he has only remained in contact with one brother.  He related having friends, but not a lot of close friends.  In his leisure, the Veteran enjoyed going to the gymnasium, the movies on occasion, and eating at restaurants and playing racquetball.  He denied any alcohol or drug use.  Upon mental status examination, the Veteran was casually attired and displayed no inappropriate behavior.  His eye contact was good.  Speech was fluent with normal rate and rhythm.  There was no impairment of thought process or communication.  He denied any delusions or hallucinations.  He further denied any suicidal or homicidal ideation, "unless someone [tried] to hurt [him]."  He was a bit depressed and suspicious.  The Veteran was able to independently maintain his activities of daily living.  He was oriented to all spheres.  The Veteran received an axis I diagnosis of PTSD with secondary depression.  He was assigned a GAF score of 55.  The examiner provided a diagnostic analysis and opinion noting that the Veteran's stressors and symptoms were as described and that he additionally endorsed a history of secondary depression.  The Veteran noted that he had some friends, but was not all that close to them.  He described himself as "semi-close" to his brother.  He further reported that his job performance and attendance were very good and that he was able to get along with his coworkers fairly well as long as they did not bother him.  The examiner concluded that the extent of the Veteran's social and occupational impairment was reflected in his GAF score.

In an October 2010 letter by Ms. Juanita Morales-Euresti, she stated that the Veteran presented to the San Jose Vet Center on June 19, 2009 for treatment of PTSD with secondary depression because he reported that he could not deal with his war-zone issues and needed professional help.  In therapy, the Veteran addressed his relationship problems along with other symptoms of PTSD, such as emotional estrangement, avoidance of trauma-related people/places/activities, intrusive thoughts and memories with subsequent emotional and physiological distress, severe hyper-startle response, and hypervigilance.  It was noted that he had experienced an increase in his PTSD symptoms since beginning therapy.  He continued to perceive the world as hostile and unsafe.  He continuously checked around him and became physically violent when startled.  The nature of his checking behaviors was obsessional and compulsive and interfered with routine activities.  He had severe sleep disturbance with war-zone related nightmares and night terrors.  He was easily angered and especially reactive to and suspicious of persons of Asian descent.  Although he had been working on being able to identify the feelings that his anger masked, and in spite of using humor to cover his anxiety and fear, he continued to struggle with difficulty communicating with others.  Even in his therapy group, the Veteran was reportedly holding back and found it difficult to communicate.  He had never been married even though he would have liked to.  He reported a history of withdrawal and isolation.  He stated that he knew many people but reported not having many friends.  He exhibited social, cognitive, behavioral, and occupational impairment in all areas of life.  Additionally, the Veteran had only been able to maintain employment because he worked in an independent position due to his PTSD, depression, anger issues, authority problems, and the isolation and withdrawal problems.  At the time, the Veteran was working for the San Jose Mercury News as an inventory control clerk.  He stated that he had only been able to maintain steady employment because he worked in the company by himself.  He reported an inability to adapt to the stressful environment of a structured employment situation, being around other people, and working in confined spaces.  He was assigned a GAF score of 37 because "he [demonstrated] severe impairment in all areas of his life."  Furthermore, the Veteran declined consultation for psychotropic medication because he reported a desire to cope with his mental health problems on his own without having to depend on medications.

In September 2012, the Veteran sent a letter to the VA inquiring about his claim.  He stated that his PTSD had gotten worse.  Specifically, he reported being unable to sleep, having nightmares on a nightly basis, and isolating and withdrawing.  He further stated that the war in Afghanistan was a trigger for him and "[took him] back" to the war-zone in the Vietnam War.  

In August 2014, the Veteran submitted a letter by Dr. Vic Josue at the Fremont VA Clinic, who stated that the Veteran had severe PTSD symptoms since he left Vietnam for which he sought treatment since 2009 at the San Jose Vet Center.

Based on the above, the Board finds that the Veteran's PTSD most nearly approximated the criteria for a 70 percent evaluation throughout the period at issue.  Specifically, his symptoms of nightmares, flashbacks, anxiety, intrusive thoughts and memories, avoidance, distrust of others, elevated arousal, hypervigilance, exaggerated startle response, irritability, anger, agitation, impaired concentration, suspiciousness, panic attacks more than once a week, chronic sleep impairment, suicidal ideation, and impaired judgment caused occupational and social impairment with deficiencies in work, judgment, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Overall, the record revealed evidence of occupational and social impairment with what appeared to be deficiencies in most area, including work, judgment, and mood, due to the symptoms discussed above.

In terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with select family members, but these relationships were strained at times due to his psychiatric symptoms.  For example, his symptoms caused him to become estranged from his parents and only remain close with one of his brothers.  While he got along with his cousins, he admitted that if anything were to happen, he would "just drop them."  Given all of the above, the Board finds that the Veteran's symptoms were, during the period at issue, likely akin to those contemplated by the criteria for a 70 percent evaluation.

A higher evaluation of 100 percent was not warranted as the record does not show that the Veteran was totally impaired.  The Veteran did not display PTSD-attributable symptoms indicative of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  Significantly, he maintained a job as an inventory control clerk with the San Jose Mercury News, where he reportedly liked working because he was able to work independently and his boss was not authoritative.  He also reported that he got along with his co-workers.  He further stated that he had only been able to maintain steady employment because he worked in the company by himself.  Although he described an inability to adapt to the stressful environment of a structured employment situation, being around other people, and working in confined spaces, his ability to maintain employment belies a finding of total social impairment.  Moreover, while noting significant impairment, the medical evidence of record does not contain a finding of total social or occupational impairment due to his psychiatric symptoms.

In sum, the record does not support a finding that the Veteran's PTSD caused total occupational and social impairment.  Taking into account all of the medical evidence of record, the Board finds that the Veteran's disability most nearly approximated the criteria required for a 70 percent rating prior to January 13, 2014.  The Board determines that the evidence likely supports an award of a 70 percent rating, but no more, prior to January 13, 2014, and is against the assignment of a rating in excess of 70 percent.  38 C.F.R. § 4.7.  Thus, a 70 percent evaluation is warranted for that period.

The Board also observes that the Veteran has been assigned varying GAF scores of 37, 40, and 55.  While a GAF score of 55 indicates moderate impairment, the Board finds that the lower GAF scores of 37 and 40, indicating major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, more closely comports with the symptomatology observed upon examinations and more appropriately reflects the Veteran's level of functioning as contemplated by the criteria for a 70 percent evaluation.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral of the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a disability rating of 70 percent for PTSD with depression for the period from August 18, 2009, to January 13, 2014 is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


